Appeal from order, Family Court, New York County (Jody Adams, J.), entered on or about October 16, 2012, which dismissed the petition to change custody and modified the visitation provisions of the parties’ amended judgment of divorce, unanimously dismissed, without costs, as taken from a nonappealable paper.
No appeal lies from the order since it was entered upon petitioner’s default in appearing at the hearing to determine whether the change in custody she requested was warranted (see CPLR 5511; Matter of Anthony M.W.A. [Micah W.A.], 80 AD3d 476 [1st Dept 2011]). Concur — Mazzarelli, J.E, Acosta, Renwick, Freedman and Manzanet-Daniels, JJ.